NATHAN, Judge.
N.S.L., a juvenile, was charged by petition for delinquency with burglary and grand larceny. He was tried and adjudicated delinquent for burglary and petit larceny. Careful review of the record discloses that the trial court erred in entering an adjudication of delinquency, as the evidence in this case fails to exclude every reasonable hypothesis of innocence that may be derived from the facts. Mayo v. State, 71 So.2d 899, 904 (Fla.1954); Sanders v. State, 344 So.2d 876 (Fla. 4th DCA 1977).
Reversed.